01/11/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0548



                             No. DA 20-0548

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

WILLIAM JOHN HENRY,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until February 10, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                January 11 2021